SUMMARY ORDER
Appellant Erlinda Abibas Aniel, pro se, filed two proofs of claim in the bankruptcy of Residential Capital, LLC, alleging wrongful foreclosure of a California property. The trustee of the bankruptcy estate, the ResCap Liquidating Trust, objected to Aniel’s claims on the basis that she lacked standing. The bankruptcy court sustained the standing objections, and the district court affirmed. Aniel appeals. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues on appeal.
We conduct plenary review of orders by district courts acting as appellate courts in bankruptcy cases, reviewing conclusions of law de novo and factual findings for clear error. In re First Cent. Fin. Corp., 377 F.3d 209, 212 (2d Cir. 2004). Accordingly, the ruling on standing is reviewed de novo.
To have standing, a plaintiff must show (1) an injury in fact, (2) a causal connection between the injury and the defendant’s conduct, and (3) that it is likely the injury will be “redressed by a favorable decision.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992) (internal quotation marks omitted). The injury-in-fact must be concrete and particularized. Spokeo, Inc. v. Robins, — U.S. —, 136 S.Ct. 1540, 1548, 194 L.Ed.2d 635 (2016). Aniel alleged that her injury arose from the foreclosure of the property, but she has not demonstrated a connection to the property sufficient to *94establish her standing. Aniel is not named on the deed of trust or mortgage note; as evidence of ownership, she cited a later grant deed giving her a one percent interest, an alleged agreement with the property’s owner to pay the mortgage, and her own bankruptcy filing. But the grant deed postdated the foreclosure proceeding, An-iel submitted no documentary evidence establishing her alleged agreement with the property owner, and she never formally assumed any obligation for the mortgage loan with the lender’s consent. Aniel’s submissions in her own bankruptcy filing do not establish her standing.
We have considered all of Aniel’s remaining arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.